Citation Nr: 0529923	
Decision Date: 11/08/05    Archive Date: 11/30/05

DOCKET NO.  05-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new material evidence has been received to reopen 
a claim for entitlement to service connection for hepatitis.

2.  Whether new material evidence has been received to reopen 
a claim for entitlement to service connection for anxiety, 
panic attacks with depression, delusion and memory loss 
(claimed as a mental condition).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran served on active duty from April 1988 to August 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A review of the record discloses that the case must be 
returned to the RO in order to ensure due process.  In a VA 
Form 21-4138 dated October 17, 2005, the veteran requested 
that his Central Office (CO) Board hearing be postponed or 
cancelled because he wished a hearing before an RO Hearing 
Officer first and, if this is not possible, to change the 
hearing to one before a Veterans Law Judge sitting at the RO 
(Travel Board hearing).  Such hearings must be scheduled by 
the RO.  See, e.g., 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2004).  The claims file does 
not reflect that the veteran has yet been afforded such a 
hearing.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following action:

The RO should schedule the veteran for 
either an RO or a Travel Board hearing.  
After a hearing is conducted, or if the 
veteran withdraws his hearing request or 
fails to report for the scheduled 
hearing, the claims file should be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with the veteran's 
request for a hearing.  The Board intimates no opinion, 
either favorable or unfavorable, as to the ultimate outcome 
of this case.  The appellant and his representative have
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


